— In an action for a divorce and ancillary relief, the plaintiff wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Dutchess County (Marasco, J.), dated June 19, 1985, as granted her *581pendente lite maintenance of only $300 per week, with the defendant to pay certain enumerated expenses directly, and denied her requests for exclusive possession of the marital residence, a new car, and interim counsel fees.
Order affirmed insofar as appealed from, with costs.
On this record, there is no basis to disturb the order under review. This determination is not intended to reflect on the ultimate determination of the merits of the plaintiff’s claims at trial. Lazer, J. P., Bracken, Brown, Lawrence and Hooper, JJ., concur.